DETAILED ACTION
This is in response to the applicant’s communication filed on 3/1/2021 wherein:
Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claim 13 recites a method and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):  The limitations providing a disposal object; transmitting an input value; detecting disposal object information, operating information, and/or status information; transmitting the disposal object information, the operating information, and/or status information; creating auditing information based on the disposal object information, the operating information, and/or the status information and the input value; controlling and initiating and/or regulating a work process for processing the disposal object based on the auditing information; detecting a product obtained by the working process and transmitting product information resulting from the detection of the product; supplementing the auditing information with the product information to generate billing information; and cryptographically securing one or more data transmission processes (from claim 13; the limitations of claim 1 are similar) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the Specification identifies the field of the invention as directed to “controlled processing, monitoring, and billing of the disposal of a disposal object, namely waste.”  Specification 1.  The processing and monitoring of waste and the subsequent billing for the processing and monitoring is a commercial interaction.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a decentralized server, an auditor, an acquisition device, a controller, a workstation, and a security module.  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “transmitting” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps identified as part of the abstract idea in Step 2A, above, amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “storing” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-12 and 14-17 merely add further details of the abstract steps/elements recited in claim 1 and claim 13 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-12 and 14-17 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of assigning identification information, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3 and 14 further limit the abstract idea by introducing the elements of providing a message, providing a confirmation, and providing a release, which do not include a practical application or significantly more than the abstract idea.

Dependent claims 4-6 provides further descriptive limitations of the additional element of the workstation by describing the workstation as a press plunger, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 7-9 provide further descriptive limitations of elements describing the status information, the operating information, and the disposal object information., which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 10 further limits the abstract idea by introducing the element of storing information, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 11 further limits the abstract idea by introducing the element of analyzing the product information using AI, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 15 further limits the abstract idea by introducing the element of the billing information being based on an analysis of the auditing information and/or a characterization of the product, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 16 further limits the abstract idea by further describing the waste type, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 17 further limits the abstract idea by further describing the disposal object as waste, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
the acquisition device is configured to detect disposal object information (interpreted as a sensor in accordance with the Specification at page 8);
the auditor is configured to generate auditing information (interpreted as a CPU in accordance with the Specification at page 6);
the controller is configured to control the workstation; and 
the security module is configured to cryptographically secure one or more data transmission processes (interpreted as hardware in accordance with the Specification at page 6). 

Examiner has identified the language from claim 1.  Claim 13 contains similar limitations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specific claim limitation that fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function is: “the controller is configured to control the workstation.”  After reviewing the entirety of the Specification, Examiner could not find any corresponding structure, material, or acts for performing the entire claimed function

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodoni (US 20170243363), in view of Flood (US 20190087790).

Referring to claim 1:
Rodoni discloses a system for controlled processing, monitoring, and billing of the disposal of a disposal object, comprising: 

a workstation {Rodoni [0025] and Fig. 1 service vehicle 12 . . . in-bed compactor}, a controller {Rodoni [0014] and Fig. 1 onboard controller 30}, [a security module] {Rodoni does not disclose the security module; it is addressed below and is included here only for reference}, an acquisition device {Rodoni [0016] and Fig. 2 optical sensor 42 and sensors 43}, an auditor {Rodoni [0014] audit controller 32}, and a decentralized server {Rodoni [0014] separate audit controller 32 (e.g., an audit controller 32 located in a back office 34 or other service facility—shown only in FIG. 2)}, wherein: 

the decentralized server is configured to transmit an input value to the auditor {Rodoni [0014][0028] and Fig. 2 Onboard and/or audit controllers 30, 32, based on the information received from onboard service vehicles 12 and also based on information received from other sources (e.g., from the Internet, from input at back office 34, etc.) [0028]}; 

the acquisition device is configured to detect: disposal object information of a disposal object {Rodoni [0024][0026] Sensor 43 may be any type of sensing and/or transducing device configured to monitor a parameter associated with the waste material [0024]}, operating information {Rodoni [0020][0030] information about a current operation (e.g., as monitored by sensor(s) 43) [0020]}, and/or status information {Rodoni [0019][0025] Signals generated by these sensors 43 may be communicated to onboard and/or audit controllers 30, 32, and the appropriate controller may use the signals to determine conditions surrounding receptacles 14 (and/or the waste inside receptacles 14) before, during, and/or after servicing by service vehicle 12 [0025]}; 

the auditor device is configured to generate auditing information based on: the disposal object information, the operating information, and/or the status information and the input value {Rodoni [0028] Onboard and/or audit controllers 30, 32, based on the information received from onboard service vehicles 12 and also based on information received from other sources (e.g., from the Internet, from input at back office 34, etc.), can be configured to execute instructions stored on computer readable medium to perform methods of waste management at environment 10. For example, onboard and/or audit controllers 30, 32 may be configured to perform an audit of the waste retrieved by service vehicle 12 as the waste falls from receptacle 14 into bed 16 [0028]}; 

the controller is configured to control the workstation and to initiate and/or regulate a work process for processing the disposal object based on the auditing information {Rodoni [0015][0016][0025] Both of onboard and audit controllers 30, 32 may include means for monitoring, recording, storing, indexing, processing, communicating, and/or controlling other onboard and/or offboard devices [0015]}; 

the acquisition device is configured to acquire product information about a product obtained by the working process and to transmit the product information to the auditor device {Rodoni [0028][0033] and Fig. 3 the image data may be used to determine a mix of the waste being retrieved by service vehicle 12 at a particular location and from a particular receptacle (Step 340). In the disclosed embodiment, controller 32 may automatically determine the mix of the waste [0033] and where step 340 from Fig. 3 shows that input from the sensors is used to determine a mix of the waste};  

the auditor is configured to supplement the auditing information with the product information, and to generate billing information based on the auditing information supplemented with the product information thereon {Rodoni [0002][0028] Determination of the mix may include, for example, an amount, a volume, a weight, a ratio, a value, a source, a destination, or another measure of one or more of the different types of material.  In addition, onboard and/or audit controllers 30, 32 may be configured to provide recommendations based on the audit, such as how to reduce the waste, how to reduce a cost of the waste service [0028]}.

Rodoni discloses a system for waste management (abstract).  Rodoni does not disclose the security module; and the security module is configured to cryptographically secure one or more data transmission processes.

However, Flood discloses a similar system for analyzing information related to a waste hauling vehicle (abstract).  Flood discloses the security module; and the security module is configured to cryptographically secure one or more data transmission processes {Flood [0035]-[0038] The architecture for providing the communication between the vehicle and the database can comprise a queue-based message architecture [0035] and Data security for the messages can be provided with keyed-hash message authentication codes (HMACs), such as HMAC-SHA signatures and binary to text encoding such as Base64 [0036]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste disposal system disclosed in Rodoni to incorporate cryptographically securing data transmissions as taught by Flood because this would provide a manner for providing data security (Flood at [0036]), thus aiding the user by ensuring privacy.

Referring to claim 2:
Rodoni, as modified by Flood, discloses wherein the auditor is configured to assign identification information to the disposal object and/or the product based on the auditing information {Rodoni [0028][0035] when a particular object (e.g., a large object) is seen falling from receptacle 14, an instantaneous change in vehicle weight (e.g., a large increase in weight) and/or receptacle weight (e.g. a large decrease in weight) may be associated with the object and used by audit controller 32 to determine if the object is plastic, metal, or something else [0035]}.

Referring to claim 3:
Rodoni, as modified by Flood, discloses a signing device, the auditor device being configured to initiate a signature process, based on a trigger event, wherein: the signing device is provided with a message about the trigger event; the auditor device is provided with a tamper-proof confirmation from the signing device of knowledge of the trigger event; and/or the auditor device is provided with a tamper-proof release of the signing device for a continuation or an abortion of the controlled processing, monitoring, and billing of the disposal of the disposal object {Flood [0035]-[0039] The architecture for providing the communication between the vehicle and the database can comprise a queue-based message architecture [0035] and Data security for the messages can be provided with keyed-hash message authentication codes (HMACs), such as HMAC-SHA signatures and binary to text encoding such as Base64 [0036] and The messages provided by the present system architecture enable the service provide to continuously recognize and capture discrete events from receivers 208a as they occur. Such events include, for example GPS/vehicle Positions, rule exceptions, engine faults, vehicle status changes and trip updates. The service provide thus publish near real-time event streams to the above mentioned customer applications (i.e., the subscribers). The customers, in turn, can control how to react to the received events. For example, customers (either by themselves or with the service provider) can generate business rules to dictate a specific response based upon the published event type. Customers can thus key off of events, trends and patterns in the published messages to make real-time business decisions to improve fleet deployment and service fulfillment [0039]}.

Referring to claim 7:
Rodoni discloses sensors which collect status information about conditions surrounding waste receptacles {Rodoni [0019][0025] Signals generated by these sensors 43 may be communicated to onboard and/or audit controllers 30, 32, and the appropriate controller may use the signals to determine conditions surrounding receptacles 14 (and/or the waste inside receptacles 14) before, during, and/or after servicing by service vehicle 12 [0025]}.

Rodoni, as modified by Flood, discloses wherein the status information is selected from the group comprising an ambient temperature, solar radiation, pressure, humidity, and/or air contamination {Flood [0125] frequency of evacuation according to the seasons or temperature or humidity thus preventing odor [0125]}.

Referring to claim 8:
Rodoni, as modified by Flood, discloses wherein the operating information is a facility temperature, an operating fluid level, one or more operating forces, one or more operating pressures, and/or a facility size {Rodoni [0024] sensor 43 may embody a lift sensor, such as any one or more of a load cell, a force gauge, a pressure sensor [0024]}.

Referring to claim 9:
Rodoni, as modified by Flood, discloses wherein the disposal object information is selected from the group comprising an object size, an object temperature, an object density, an object surface, and/or a waste type {Rodoni [0033] audit controller 32 may be taught to recognize patterns of shapes, sizes, colors, frequencies, and/or orders of the waste material falling into bed 16 of service vehicle 12. For example, waste having a generally brown tone within a particular color spectrum and having a minimum area and/or generally rectangular shape may be determined to be corrugated cardboard. In another example, waste having a generally white tone, falling first from receptacle 14, and/or falling indirectly (e.g., floating) may be determined to be Styrofoam or another lightweight plastic. In yet another example, waste having a metallic tone, falling last from receptacle 14, and/or having a more direct trajectory may be determined to be metal or another heavy material [0033]}.

Referring to claim 10:
Rodoni, as modified by Flood, discloses wherein [the security module] is configured to store a disposal route, a disposal location, a disposal time, a type of disposal object, and/or a type of product provided {Rodoni [0012][0016][0017][0033][0035] characteristics and locations of receptacles 14 being moved by and/or in a vicinity of each service vehicle 12 [0016] and Locating device 38 may be configured to generate signals indicative of a geographical position and/or orientation of service vehicle 12 [0017] and time-stamped images being captured by optical sensor(s) 42 [0035] and where Examiner notes that Rodoni does not disclose the security module, but it is disclosed by Flood, as is stated in claim 1, above}.

Referring to claim 11:
Rodoni, as modified by Flood, discloses wherein the acquisition device includes an optical sensor and the auditor device and/or the acquisition device is configured to analyze the product information using artificial intelligence {Rodoni [0016][0033] at least one optical sensor (e.g., a camera) 42 [0016] and controller 32 may automatically determine the mix of the waste based on machine learning and in association with programmed recognition patterns [0033] where machine learning is a type of artificial intelligence}.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 1, with the following additions:
Rodoni discloses a method for controlled processing, monitoring, and billing of the disposal of an object of disposal, the method comprising: providing a disposal object {Rodoni [0016] waste retrieved by a service vehicle 12 [0016]}.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 3.

Referring to claim 15:
Rodoni, as modified by Flood, discloses wherein the billing information is based on: an analysis of the auditing information, and/or a characterization of the product by a coloring and/or fluorescent liquid {Rodoni [0002][0028] Determination of the mix may include, for example, an amount, a volume, a weight, a ratio, a value, a source, a destination, or another measure of one or more of the different types of material.  In addition, onboard and/or audit controllers 30, 32 may be configured to provide recommendations based on the audit, such as how to reduce the waste, how to reduce a cost of the waste service [0028]}.

Referring to claim 16:
Rodoni, as modified by Flood, discloses wherein the waste type is green waste, bulky waste, plastic waste, waste glass, residual waste, waste paper, and/or electronic waste {Rodoni [0028] a mix of different types of materials (e.g., recyclables such as cardboard, plastic, glass, metal; biodegradables; hazardous materials; etc.) [0028]}.

Referring to claim 17:
Rodoni, as modified by Flood, discloses wherein the disposal object is waste {Rodoni [0016] waste retrieved by a service vehicle 12 [0016]}.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodoni (US 20170243363), in view of Flood (US 20190087790), and further in view of Candel et al. (US 20190019167).

Referring to claim 4:
Rodoni, as modified by Flood, discloses a system for waste management (abstract).  Rodoni, as modified by Flood, does not disclose wherein the workstation is a press plunger that is configured to compress the disposal object in the working process, the press plunger covering a travel path until a working pressure is reached.

However, Candel discloses a similar system for monitoring, control, and optimization of a waste pickup service (abstract).  Candel discloses wherein the workstation is a press plunger that is configured to compress the disposal object in the working process, the press plunger covering a travel path until a working pressure is reached {Candel [0091][0138] Once enough waste is dumped, the waste in hopper 150S is compacted by a hydraulically powered moving wall that pushes the waste to the rear of Garbage truck 110S [0138]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste disposal system disclosed in Rodoni and Flood to incorporate a press plunger as taught by Candel because this would provide a manner for compacting waste (Candel at [0138]), thus allowing the truck to carry more garbage.

Referring to claim 5:
Rodoni, as modified by Flood and Candel, discloses wherein the acquisition device is configured to determine the travel path and/or the working pressure, the security module being configured to store the acquired data {Candel [0091][0093][0101][0110] an hydraulic pressure detector fitted on the hydraulic system of the portable garbage compactor's 120 container to measure the pressure maintained by the compacting blade of the portable garbage compactor 120, etc. [0091] and Each portable garbage compactors 120 is further equipped with and a storage device (e.g. a database, a storage system, a memory including Read Only Memory—ROM, Random Access Memory—RAM, or any other type of memory, etc.), configured to store data, including, one or more waste compression information records [0093]}.


Referring to claim 6:
Rodoni, as modified by Flood and Candel, discloses wherein the controller is configured to determine the travel path and/or the working pressure by the press plunger based on the auditing information {Candel [0091][0093][0101][0110] an hydraulic pressure detector fitted on the hydraulic system of the portable garbage compactor's 120 container to measure the pressure maintained by the compacting blade of the portable garbage compactor 120, etc. [0091]}.

Referring to claim 12:
Rodoni, as modified by Flood, discloses wherein the [security module] includes an integrated real-time clock configured to determine a disposal time {Rodoni [0032]-[0035] Specifically, signals generated by sensors 43 may be used to determine a change in weight of service vehicle 12 when service vehicle 12 is receiving waste from receptacle 14, a change in the vibrational signature, a change in lift arm force, or another change. These changes may then be indexed according to time, and linked to time-stamped images being captured by optical sensor(s) 42 [0035] and where Examiner notes that Rodoni does not disclose the security module, but it is disclosed by Flood, as is stated in claim 1, above}.

Rodoni, as modified by Flood, discloses a system for waste management (abstract), including a location system.  Rodoni, as modified by Flood, does not specifically disclose a global positions system (GPS) tracker that is configured to determine a disposal route and location.

However, Candel discloses a similar system for monitoring, control, and optimization of a waste pickup service (abstract).  Candel discloses a global positions system (GPS) tracker that is configured to determine a disposal route and location {Candel [0111][0126][0139][0159][0175] capable of detecting movement of the of the portable garbage compactor 120 from one location to the other, a location device 340 (e.g. GPS, etc.), capable of producing the geo-location of the portable garbage compactor 120 in any given moment [0111]}

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste disposal system disclosed in Rodoni and Flood to incorporate a GPS tracker as taught by Candel because this would provide a manner for locating the compactor at any given moment (Candel at [0111]), thus allowing the system to re-route the truck for increased efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Morlok J, Schoenberger H, Styles D, Galvez-Martos J-L, Zeschmar-Lahl B. The Impact of Pay-As-You-Throw Schemes on Municipal Solid Waste Management: The Exemplar Case of the County of Aschaffenburg, Germany. Resources. 2017; 6(1):8. https://doi.org/10.3390/resources6010008

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689